Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office action based on the 16/889623 filed 12/03/2021.  
Claims 1-17 are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, in the preamble, the “included but not limited to” language is confusing. This makes it unclear what the meets and bounds of the claim are drawn to since the preamble…which indicates what the claim is directed it, “is not limited to”. Correction is required.
	Further with respect to Claim 1, in step a) it is claimed, “subjecting the first sensor with an antibody-functionalized chip with immobilized exosomes to an optical 
	Further with respect to Claim 1, step a) “certain” is a relative word and not defined by the claim. What is certain to one person is not certain to another and therefore this part of the claim is unclear and requires correction.
	Further for Claim 1, step a) applicant claims, “introducing exosomes from the biological fluid sample to a nanostructure. At this point the claims reads as applicant is sure the sample has exosomes and that makes the claim confusing. Instead, if the examiner is understanding this correctly, applicant should merely claim, “introducing the biological fluid to a nanostructure”.
	Further in Claim 1, step a) it is unclear how exactly the “induced strength of phase response” is measured. This is not clear in the claim and requires correction. Is it done by the human eye or by a mental process? As the claim instantly reads this is possible.
	In Claim 1, step b) applicant claims, “introducing …another portion of the sample”. Prior to this in the claim, applicant does not claim “a portion”, so another portion makes this unclear.
	Further for Claim 1, step b)….it is unclear because it currently claims tat step b) “reconfirms” the results of step a). This seems impossible –will step b) ALWAYS reconfirm the same result of step a)…or will it sometimes be different or add 
	With respect to Claim 11, more for claim interpretation clarity everything following the “wherein” clauses, reads as functional language must only be possible capabilities of the claimed device/kit.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1-17 are rejected under 35 U.S.C. 103(a) as being obvious over KLASS in US 7897356 in view of VIJAYAN in US 20170191125 and further in view of HARTJES in Extracellular Vesicle Quantification and Characteriation: Common Methods and Emerging Approaches. 

VIJAYAN et al. et al. teach of a method for detection, specifically of DNA sequences, and proteins, and more specifically of exosomal proteins (paragraph 0054, abstract, 0078). VIJAYAN et al. further teach that the samples are  arrayed on a sensing surface of a prism, and the images may be obtained, for example, by surface plasmon resonance imaging (SPRi) of the sensing surface or other techniques (abstract , 0065). VIJAYAN et al. even further teach of obtaining images and deriving what the samples are from the images (paragraph 0168, 0084 & Claim 22). It would have been obvious to one of ordinary skill in the art to detect based on imaging techniques as is done in VIJAYAN in the method of KLASS due to the need in the art for more sensitive methods of detecting proteins(VIJAYAN, paragraph 0076-0078). Also- it would be obvious to one of ordinary skill in the art form a kit when all kit components are already taught due to ease of use. If it is unclear that KLASS and VIJAYAN et al. teach of the obviousness of using AFM and LSPR together, HARTJES et al. is used to remedy this.
	HARTJES et al. teach of techniques for analysis of extracellular vesicles (Page 1, introduction). HARTJES et al. further teach that the 3 main classes of extracellular vesicles are exosomes, microvesicles, and apoptotic bodies (Page 2, third paragraph), rd paragraph, Page , 2.2.2), and LSPR(Page 15, second paragraph from bottom & Table 2) and getting a topographic image of the surface(Page 7, 2.2.1, second paragraph from bottom). It would have been obvious to one of ordinary skill in the art to use both these techniques together for the analysis of exosomes and other extracellular vesicles due to the need in the art for better methods for analyzing extracellular vesicles due to the promise the hold for diagnostic purposes (HARTJES, Pages 1-3, introduction).
With respect to Claim 2, 13, 17, KLASS et al. teach of the protein being MCT-1(Column 32, line 45-50).
With respect to Claim 3, 16, VIJAYAN et al. teach of golf self-assembled monolayer (paragraph 0089, paragraph 0116) and of the surface containing nanostructures (paragraph 0066, 0073).
With respect to Claim 4, 14, KLASS et al. teach of using an antibody as a binding agent for the exosomal protein (Column 10, lines 1-20).
With respect to Claim 5, 15, KLASS et al. also teach of using a probe functionalized with an antibody(Column 98, line 48-67).
With respect to Claim 6, KLASS et al. teach of a serum sample containing exosomes (Column 16, listed under samples & Table 1).
With respect to Claim 7, KLASS et al. teach of cancer exosomes and of assessing the progression of the disease(Column 42, line 13-20).

With respect to Claim 9, VIJAYAN et al. teach of using interferometry sensing (paragraph 0065) and of measuring phase difference(paragraph 0076).
With respect to Claim 10, KLASS et al. teach of measuring cancer exosome topography(column 11, lines 1-40) .
Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 
With respect to the 112 rejections, they are maintained and clarified as shown above.
Further- as the claims remain very unclear, the prior art rejection is also maintained. If applicant can clear up the instant claims, they will have a much easier time overcoming the prior art of record. Also- due the instantly made amendments, a new piece of prior art is used and solves any argued deficiencies with the other prior art.
All claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797